DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The present application is being examined under the claims filed on 06/02/2021.
Claims 1-8 are rejected.
Claims 1-8 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/07/2019 and 10/07/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No KR10-2018-0101420, filed on 08/28/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“adjusting unit” in claims 7 and 8
“correlation analyzing unit” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “adjusting unit” in claims 7 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “correlation analyzing unit” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification fails to sufficiently disclose in which structure the functions are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
Claims 1-6 recite a method/process; therefore, they fall into one of the statutory categories of invention.

Analysis of Claim 1
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mathematical concept. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The claim recites, inter alia: 
determining at least one confounder from analysis data (Mental process. For example, a person can reasonably determine one confounder from data.); 
classifying the analysis data into a plurality of subgroups having the same combination of confounders (Mental process. For example, a person can classify the data into subgroups having the same combination of confounders.); and 
generating a new continuous variable for each subgroup based on a representative value of a continuous variable distribution (Mental process. For example, a person can generate continuous variable for each subgroup based on a representative value of a continuous variable distribution.)
The claim falls within the “mathematical concepts” and/or “mental processes” grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim recite additional elements that integrate the judicial exception into a practical application. 
Based on the determination in Step 2A Prong One of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contains any element of combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception.
The claim recites, inter alia: 
by an apparatus (Generic component, recited at a high level. The mere nominal recitation of a generic component does not take the claim limitations out of the mental processes grouping.)


Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As discussed above with respect to integration of the abstract idea into practical application, the additional elements below do not add significantly more to the exception when considered separately and in combination.
The claim recites, inter alia: 
by an apparatus (mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility, Alice Corp. in MPEP 2106.05.I.B.)
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 2
Step 2A Prong One: The claim recites, inter alia:  
transforming clinical variables into categorical variables in the analysis data (Mathematical relationships); 
calculating a significance probability (p-value) by comparing the clinical variable with the continuous variable (Mathematical calculation); and 
determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as the confounder (Mental process)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 3
Step 2A Prong One: The claim recites, inter alia
setting the representative value of the continuous variable distribution for each subgroup to be "real number" (Mental process); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Mathematical calculation)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia:  
analyzing a correlation using adjustment of a continuous variable to analyze a correlation between a continuous variable and a specific dependent variable for data to be analyzed (Mental process) (Mathematical calculation)
extracting information on a continuous variable, a dependent variable, and clinical variables from the data; (Mental process)
determining at least one confounder from the clinical variables; (Mental process)
transforming the continuous variable into a new continuous variable using the determined confounders (Mathematical calculation); and 
analyzing a correlation between the new continuous variable and the dependent variable (Mental process)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
by an apparatus (Generic component, recited at a high level. The mere nominal recitation of a generic component does not take the claim limitations out of the mathematical concepts and/or mental processes groupings.)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
by an apparatus (mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility, Alice Corp. in MPEP 2106.05.I.B.)

 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 5
The claim recites claim 2 for analyzing a correlation using adjustment of a continuous variable, and is similarly analyzed.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia:  
classifying the data into a plurality of subgroups having the same combination of confounders; (Mental process)
setting a representative value of the continuous variable distribution for each subgroup to be "real number" (Mental process); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Mental process)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	The claim(s) does/do not fall within at least one of the four categories (processes, machines, manufactures and compositions of matter) of patent eligible subject matter. Even though the claims recite “apparatus”, the claim language does not recite sufficient structure of the “apparatus.” The claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20210057110 A1, hereinafter Han) in view of Ting et al. (“Normalization and Statistical Analysis of Quantitative Proteomics Data Generated by Metabolic Labeling” 2009, hereinafter Ting).

Regarding claim 1, Han teaches: A method for adjusting a continuous variable by an apparatus, comprising: 
determining at least one confounder from analysis data (Han, [0047] e.g., “the confounder may include an age, sex, socioeconomic variables (to position), a corresponding (residence) area, a race, a sanatorium, etc. of a patient.”); 
classifying the analysis data into a plurality of subgroups having the same combination of confounders (Han, [0050] e.g., “As shown in FIGS. 2D, 2E and 3, all the cohort data S may be divided into subgroups for each specific confounder (or a combination of confounders)”); and 
	 Han does not explicitly teach: generating a new continuous variable for each subgroup based on a representative value of a continuous variable distribution.
	However, Ting teaches: generating a new continuous variable for each subgroup based on a representative value of a continuous variable distribution (Ting, Fig. 1, Fig. 3, and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.” Examiner notes that the Instant Specification discloses “the median of the continuous variable distribution for every subgroup as “0” and transforms the value of the continuous variable of each subgroup into a relative value with respect to “0”.” in [0060], and “Referring to FIG. 9, when MLDs are transformed into new relative MLDs, for every subgroup in A with “0” as a representative value of the MLD, B may be obtained.” in [0063]. 

    PNG
    media_image1.png
    644
    396
    media_image1.png
    Greyscale

Examiner further notes that Ting teaches the 30 versus 30 °C data set as a continuous variables in Fig. 1. For those data set, median normalization was performed to ensure all medians were 0 shown in Fig. 3 (B).

    PNG
    media_image2.png
    573
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    462
    839
    media_image3.png
    Greyscale
).
(Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").

Regarding claim 3, Han in view of Ting teaches: The method for adjusting a continuous variable according to claim 1. 
Han does not explicitly teach: wherein the generating of a new continuous variable includes: 
setting the representative value of the continuous variable distribution for each subgroup to be "real number"
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number".
However, Ting teaches: wherein the generating of a new continuous variable includes: 
setting the representative value of the continuous variable distribution for each subgroup to be "real number" (Ting, Fig. 1 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the representative value (median) of the continuous variable distribution for each subgroup to be 0.); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Ting, Fig. 3 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the continuous variable of each subgroup into a relative value with respect to the set 0.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han to incorporate the method of data processing with median normalization of Ting. The motivation/suggestion for doing this would be for the purpose of producing more accurate estimates of the underlying biological effects being measured (Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").

Regarding claim 4, Han teaches: A method for analyzing a correlation using adjustment of a continuous variable to analyze a correlation between a continuous variable and a specific dependent variable for data to be analyzed by an apparatus, the method comprising: 
extracting information on a continuous variable, a dependent variable, and clinical variables from the data (Han, [0026] e.g., “if time-series data for a long period can be used, an association between diseases can be checked by setting an independent variable as a year, setting a dependent variable as the number of diseases occurred, an incident rate or a prevalence” Examiner notes that a year variable is mapped to “continuous variable” and an incident rate or a prevalence is mapped to “clinical variables”.); 
determining at least one confounder from the clinical variables (Han, [0047] e.g., “the confounder may include an age, sex, socioeconomic variables (to position), a corresponding (residence) area, a race, a sanatorium, etc. of a patient.”); 
analyzing a correlation between the new continuous variable and the dependent variable (Han, [0051] e.g., “Assuming that G(D pre)=n for the initial 1 year and G(D pre-)=m, in order to correct an error occurring due to a scaling difference, the number of accumulated persons by each year that belong to the G(D pre) group is multiplied by m/n, an x axis is set as the year, a y axis is set as the number of accumulated persons of G(D pre) and G(D pre-), and correlation analysis is then performed (refer to FIG. 4).” Examiner notes that correlation analysis is performed for G(D pre) and G(D pre-) “dependent variables” with the initial 1 year “continuous variable”).
	 Han does not explicitly teach: transforming the continuous variable into a new continuous variable using the determined confounders.
However, Ting teaches: transforming the continuous variable into a new continuous variable using the determined confounders (Ting, Fig. 1 and 3. Examiner notes that a new continuous variable is a continuous variable having its median value is 0.).
(Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").

Regarding claim 6, Han in view of Ting teaches: The method for analyzing a correlation using adjustment of a continuous variable according to claim 4, 
wherein the transforming into a new continuous variable includes: 
classifying the data into a plurality of subgroups having the same combination of confounders (Han, [0050] e.g., “As shown in FIGS. 2D, 2E and 3, all the cohort data S may be divided into subgroups for each specific confounder (or a combination of confounders)”); 
Han does not explicitly teach: setting a representative value of the continuous variable distribution for each subgroup to be "real number"; and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number".
setting a representative value of the continuous variable distribution for each subgroup to be "real number" (Ting, Fig. 1 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the representative value (median) of the continuous variable distribution for each subgroup to be 0.); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Ting, Fig. 3 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the continuous variable of each subgroup into a relative value with respect to the set 0.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han to incorporate the method of data processing with median normalization of Ting. The motivation/suggestion for doing this would be for the purpose of producing more accurate estimates of the underlying biological effects being measured (Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").

Regarding claim 7, Han teaches: A correlation analyzing apparatus using adjustment of a continuous variable, comprising: 
an adjusting unit which determines a confounder from data to be analyzed (Han, [0047] e.g., “the confounder may include an age, sex, socioeconomic variables (to position), a corresponding (residence) area, a race, a sanatorium, etc. of a patient.”);
a correlation analyzing unit which analyzes a correlation between the new continuous variable and a dependent variable (Han, [0051] e.g., “Assuming that G(D pre)=n for the initial 1 year and G(D pre-)=m, in order to correct an error occurring due to a scaling difference, the number of accumulated persons by each year that belong to the G(D pre) group is multiplied by m/n, an x axis is set as the year, a y axis is set as the number of accumulated persons of G(D pre) and G(D pre-), and correlation analysis is then performed (refer to FIG. 4).” Examiner notes that correlation analysis is performed for G(D pre) and G(D pre-) “dependent variables” with the initial 1 year “continuous variable”).
Han does not explicitly teach: transforms a continuous variable into a new continuous variable using the determined confounders. 
However, Ting teaches: transforms a continuous variable into a new continuous variable using the determined confounders (Ting, Fig. 3 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the continuous variable of each subgroup into a relative value with respect to the set 0.); and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han to incorporate the method of data processing with median normalization of Ting. The motivation/suggestion for doing this would be for the purpose of producing (Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").

Claim(s) 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ting, further in view of Kim et al. (KR 20130040014 A, hereinafter Kim) and Yoshiji et al. (JP 2010142187 A, hereinafter Yoshiji).

Regarding claim 2, Han in view of Ting teaches: The method for adjusting a continuous variable according to claim 1. 
	Han further teaches: wherein the determining includes: transforming clinical variables into categorical variables in the analysis data (Han, Fig. 2C and [0047] e.g., “the confounder may include an age, sex, socioeconomic variables (to position), a corresponding (residence) area, a race, a sanatorium, etc. of a patient. … as shown in FIG. 2C, the confounders may be divided into four groups of 0-19 years old, 20-39 years old, 40-59 years old, and 60 years old or higher.” Examiner notes that confounders are mapped to “categorical variables” such as an age and sex categories.); 
Han in view of Ting does not explicitly teach: calculating a significance probability (p-value) by comparing the clinical variable with the continuous variable.
However, Kim teaches: calculating a significance probability (p-value) by comparing the clinical variable with the continuous variable (Kim, [4. [Association Matrix among Variables] item] e.g., “the calculated p-values (see D. Dynamic Variable Mapping Module) between categorical variables, between continuous variables, and between categorical and continuous variables.”); and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han in view of Ting to incorporate the method of calculating p-value of variables of Kim. The motivation/suggestion for doing this would be for the purpose of being able to easily check the results (Kim [3. Intuitive verification of statistical associations of various variables and dynamic linkage with detailed analysis results] "The advantage is that you can easily check the results you want.").
Han in view of Ting and Kim does not explicitly teach: determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as the confounder.
However, Yoshiji teaches: determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as the confounder (Yoshiji, [<Measurement> ¶ 3-4] e.g., “The genotype distribution was compared by a chi-square test (2 × 2) between a patient group of chronic kidney disease and a control group using a genetic model composed of two groups. … For the polymorphic genetic model associated with chronic kidney disease with a p-value of less than 5% (p <0.05) in the chi-square test, the influence of other factors related to the development of chronic kidney disease (confounding factors) The gene model (dominant model is 1 = “joined group of homozygotes and heterozygotes of allele 2”, 0 = “homozygote of allele 1”, recessive model is 1 = “allele 2 Homozygote ”, 0 =“ Allyl 1 homozygote and heterozygote binding group ”) and confounding factors (age (age: continuous value), sex (sex: 1 = male, 0 = female)), It was analyzed by logistic regression analysis with stepwise variable increasing method. At this time, chronic kidney disease (1 = disease group, 0 = control group) was a dependent variable, and each genotype and confounding factor were independent variables.” Examiner notes that determining chronic kidney disease “clinical variable” with a p-value of less than 5% “predetermined setting value” as confounder factor.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han in view of Ting and Kim to incorporate the method of of Yoshiji. The motivation/suggestion for doing this would be for the purpose of being able to easily estimate the onset risk (Yoshiji [<Discussion> ¶ 2] "the onset risk can be easily estimated by presenting the genetic risk in a five-step evaluation. ").

Regarding claim 5, the claim recites claim 2 for analyzing a correlation using adjustment of a continuous variable, and is similarly analyzed.

Regarding claim 8, Han in view of Ting teaches: The correlation analyzing apparatus using adjustment of a continuous variable according to claim 7. 
Han further teaches: wherein the adjusting unit extracts clinical variables from the data (Han, [0026] e.g., “if time-series data for a long period can be used, an association between diseases can be checked by setting an independent variable as a year, setting a dependent variable as the number of diseases occurred, an incident rate or a prevalence” Examiner notes that an incident rate or a prevalence is mapped to “clinical variables”.); 
classifies the data into a plurality of subgroups having the same combination of confounders (Han, [0050] e.g., “As shown in FIGS. 2D, 2E and 3, all the cohort data S may be divided into subgroups for each specific confounder (or a combination of confounders)”); and 
Han does not explicitly teach: transforms the continuous variable of each subgroup into a relative value with respect to "real number" with "real number" as a representative value of a continuous variable distribution for each subgroup to generate a new continuous variable.
However, Ting teaches: transforms the continuous variable of each subgroup into a relative value with respect to "real number" with "real number" as a representative value of a continuous variable distribution for each subgroup to generate a new continuous variable (Ting, Fig. 3 and [p. 2230 Intraexperimental Normalization] e.g., “For the 30 versus 30 °C experiments, median normalization was performed at the protein level according to Yang et al. (14) to ensure all medians were 0.”. Examiner notes that the continuous variable of each subgroup into a relative value with respect to the set 0.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han to incorporate the method of data processing with median normalization of Ting. The motivation/suggestion for doing this would be for the purpose of producing (Ting [p. 2228 ¶ 1] "The raw data obtained from proteomics experiments must be normalized to produce more accurate estimates of the underlying biological effects being measured.").
Han in view of Ting does not explicitly teach: calculates a significance probability (p-value) by comparing each clinical variable with the continuous variable.
However, Kim teaches: calculates a significance probability (p-value) by comparing each clinical variable with the continuous variable (Kim, [4. [Association Matrix among Variables] item] e.g., “the calculated p-values (see D. Dynamic Variable Mapping Module) between categorical variables, between continuous variables, and between categorical and continuous variables.”); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han in view of Ting to incorporate the method of calculating p-value of variables of Kim. The motivation/suggestion for doing this would be for the purpose of being able to easily check the results (Kim [3. Intuitive verification of statistical associations of various variables and dynamic linkage with detailed analysis results] "The advantage is that you can easily check the results you want.").
Han in view of Ting and Kim does not explicitly teach: determines the clinical variable having the significance probability which is smaller than a predetermined setting value as the confounder.
However, Yoshiji teaches: determines the clinical variable having the significance probability which is smaller than a predetermined setting value as the confounder (Yoshiji, [<Measurement> ¶ 3-4] e.g., “The genotype distribution was compared by a chi-square test (2 × 2) between a patient group of chronic kidney disease and a control group using a genetic model composed of two groups. … For the polymorphic genetic model associated with chronic kidney disease with a p-value of less than 5% (p <0.05) in the chi-square test, the influence of other factors related to the development of chronic kidney disease (confounding factors) The gene model (dominant model is 1 = “joined group of homozygotes and heterozygotes of allele 2”, 0 = “homozygote of allele 1”, recessive model is 1 = “allele 2 Homozygote ”, 0 =“ Allyl 1 homozygote and heterozygote binding group ”) and confounding factors (age (age: continuous value), sex (sex: 1 = male, 0 = female)), It was analyzed by logistic regression analysis with stepwise variable increasing method. At this time, chronic kidney disease (1 = disease group, 0 = control group) was a dependent variable, and each genotype and confounding factor were independent variables.” Examiner notes that determining chronic kidney disease “clinical variable” with a p-value of less than 5% “predetermined setting value” as confounder factor.); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing clinical data of Han in view of Ting and Kim to incorporate the method of of Yoshiji. The motivation/suggestion for doing this would be for the purpose of being able to easily estimate the onset risk (Yoshiji [<Discussion> ¶ 2] "the onset risk can be easily estimated by presenting the genetic risk in a five-step evaluation. ").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Hegi et al. (US 20110076283 A1): teaches a method for predicting or diagnosing outcome of concomitant chemo-radiotherapy of a subject suffering from brain tumor.
Monier et al. (US 20160063212 A1): teaches medical guidelines based on the history of the medical records for a large patient population.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/JAEYONG J PARK/Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116